Filed 6/10/16 P. v. Tschida CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D067262

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCE326600)

CASEY MICHAEL TSCHIDA,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Lantz

Lewis, Judge. Affirmed.

         Rebecca P. Jones, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, A. Natasha Cortina, Meagan J.

Beale and Christine Levingston Bergman, Deputy Attorneys General, for Plaintiff and

Respondent.
       Casey M. Tschida appeals a judgment following his jury conviction of one count

of first degree murder (Pen. Code, § 187, subd. (a))1 and true findings on allegations that

he committed the murder while lying in wait (§ 190.2, subd. (a)(15)) and personally

discharged a gun, causing death (§ 12022.53, subd. (d)). On appeal, he contends: (1) the

trial court erred by instructing with CALCRIM No. 625 on voluntary intoxication without

modifying it to address the lying in wait allegations; (2) the court erred by admitting

evidence of his bad character; (3) the prosecutor committed prejudicial error or

misconduct in cross-examining him and misstating the law in closing argument; (4) the

court erred by not holding a Marsden2 hearing when shortly before the jury returned its

verdict he complained about his counsel's pretrial preparation; and (5) the cumulative

prejudice from multiple errors denied him a fundamentally fair trial.

                   FACTUAL AND PROCEDURAL BACKGROUND

       On November 26, 2012, Tschida purchased a handgun and two semiautomatic

rifles at a La Mesa firearms store. Because the handgun did not have an external safety,

it could be fired if a person's finger was firmly placed on the trigger and there was a

round in the chamber. Tschida passed the handgun safety test and, after a 10-day waiting

period, picked up the firearms.

       In late November or early December 2012, Tschida met Jennifer Krajnak at Dirk's

Niteclub in Lemon Grove. She seemed interested in him at times and he pursued a dating

1      All statutory references are to the Penal Code unless otherwise specified.

2      People v. Marsden (1970) 2 Cal.3d 118.

                                              2
relationship with her. They occasionally exchanged phone calls and text messages. On

December 22, responding to a text message from Krajnak, Tschida wrote: "I get what

was meant by goober now, and why my gut told me to take insult to it. I will never stand

by 4 that kind of treatment!!!!!!"

       On January 2, 2013, Krajnak sent Tschida a text message asking him to meet her

for shots. At about 10:30 p.m., he went to Dirk's, parking his truck in the GTM Store's

lot across the street. He and Krajnak appeared to be having a good time together.

Krajnak drank five or six beers and Tschida drank five or six glasses of Crown Royal and

Coke. As they walked outside to smoke a cigarette, Krajnak bumped into Jeanette

Malanga, who was playing pool. Krajnak apologized to her and continued walking with

Tschida. On their return, Tschida approached Malanga and told her, "I heard you say that

you were going to hit me on the head with a pool cue." Tschida and Malanga argued, but

their argument was quickly broken up.

       After that incident, Tschida and Krajnak started bickering and she called him an

asshole. When he offered to buy her drink, she replied, "I don't want anything from you.

That's why you don't have a girlfriend, because you're an asshole." Tschida left the bar,

got in his truck, and drove toward his house, about one and one-half miles away.

       Because Krajnak appeared very agitated and upset, Clyde Stevenson, her friend,

asked her if she was all right. She replied she was okay and not to worry. He offered her

a ride home, but she said she wanted to walk. She was staying with a friend at the Olive

Tree Apartments, about one block from Dirk's.



                                             3
         Six and one-half minutes after he left, Tschida drove his truck back to the area,

parking in a lot next to the Olive Tree Apartments. Tschida waited there for Krajnak.

His truck remained parked in the same place for seven and one-half minutes. At Dirk's

closing time, Krajnak left and walked toward her apartment, carrying an electronic tablet.

At about 1:46 a.m., Tschida got out of his truck with a handgun in his waistband and

approached Krajnak. He shot her in the left side of her head.

         After shooting Krajnak, Tschida got back in his truck and began driving with his

truck's headlights off. He stopped near Krajnak's body, took her tablet from her hands,

and wiped it clean of fingerprints. He got back in his truck and drove away. At about

2:00 a.m., two San Diego Sheriff's deputies found Krajnak, still alive, lying in the street.

She died shortly thereafter as a result of a single gunshot wound to the left side of her

head fired within inches of her head.

         Tschida drove to his house, got his dog, and packed up his firearms and other

belongings. He drove north and discarded his cell phone so that he could not be tracked.

He arrived at his mother's house in Happy Valley, Oregon, about 1,091 miles from his

house.

         On January 5, 2013, Portland police took Tschida into custody. When San Diego

homicide detectives arrived in Oregon and introduced themselves to Tschida, he replied:

"For the murder of who[m]?"

         During a search of his truck, officers found two rifles, a shotgun, and a long gun.

A rifle and the shotgun were loaded. A large amount of various types of ammunition was



                                               4
also found.3 Officers found Krajnak's blood on the driver's side armrest door handle of

Tschida's truck. During a search of Tschida's home, officers found six .38 caliber bullets,

a laptop computer, gun cleaning supplies, manuals for two firearms, and a rifle scope.

       One and one-half months later, a Smith and Wesson handgun was found in the

Willamette River in Oregon. An expended 9 mm firearm casing found near Krajnak's

body was fired from that gun. A minimum of six and three-fourths pounds of weight was

required on the trigger to fire the gun.

       An information charged Tschida with one count of murder (§ 187, subd. (a)) and

alleged that in committing the murder he personally discharged a firearm and caused

great bodily injury and death to a person (§ 12022.53, subd. (d)). A subsequent amended

information added a special circumstance allegation that Tschida committed the murder

by means of lying in wait (§ 190.2, subd. (a)(15)).

       At trial, the prosecution presented evidence substantially as described above.

Tschida testified in his defense. He testified he served eight years in the Navy and served

time in Iraq. After leaving the Navy, he worked for a civilian contractor as a helicopter

mechanic. In October 2012, his divorce from his second wife was finalized. In late

November, he decided to buy more guns because he no longer had children living with

him. He had experience with guns during his time in the Navy and, after leaving the

Navy, enjoyed target shooting with friends. He carried the handgun he purchased with



3     Officers found over 331 shotgun shells, 382 .223 caliber cartridges, over 800 nine-
millimeter cartridges, 142 .357 and .38 cartridges, and 480 5.565 millimeter cartridges.

                                             5
him at all times, except at work, after an intoxicated stranger threatened him with a gun.

On the night of January 2, 2013, he had the gun in his possession.

       Tschida testified he met Krajnak at Dirk's Niteclub and asked her out on a date.

She declined because she had a boyfriend. After Krajnak broke up with her boyfriend,

she and Tschida went out on a date and he pursued a dating relationship with her. In

December, they went to Dirk's, but Krajnak began flirting with another man. Tschida got

angry, confronted the man, and later told Krajnak to never call him again.

       In late December, Krajnak sent Tschida a "Merry Christmas" text and he decided

to resume contact with her. He wanted a romantic relationship with her and she knew it.

       On January 2, 2013, Tschida was depressed and lonely. Krajnak sent him a text

asking him to meet her for shots. He drove to Dirk's, parking across the street, and met

Krajnak inside. Things went well between them at first, but changed after Krajnak

bumped into a pool player. The pool player said she was going to "smack a cue ball over

that bitch's head." Tschida thought he was defending Krajnak's honor by having words

with the pool player, but Krajnak became upset with him and called him a jerk. Wanting

to insult her, Tschida told Krajnak she had "giz" on her shirt. Krajnak told him the

reason he did not have a girlfriend was because he tried too hard. Feeling woozy,

Tschida left the bar and got into his truck. He testified he drank more than six mixed

drinks that night. The bartender joked he must have drunk an entire fifth of Crown Royal

or Captain Morgan. Tschida felt wobbly, had blurry vision, and believed he was drunk.

As he drove past a sheriff's substation, he realized he was too drunk to drive. Thinking

he might throw up, he pulled over and stood outside his truck for a few minutes. Because

                                             6
he was too drunk to drive, he decided to ask Krajnak if he could stay at her apartment that

night. He also hoped to salvage the evening and that something might happen between

them. Tschida drove back toward Dirk's, parked near Krajnak's apartment building, and

waited for her to leave the bar.

       When Tschida saw Krajnak walking from the bar, he got out of his truck and

approached her. He told her he was too drunk to drive and asked if he could stay with

her. She replied: "Yeah, fucking right. I only wanted you to come out and buy me

drinks." She also said she did not have anyone else to hang out with and was bored. As

he pulled his hands from his zip-up hooded sweatshirt, Tschida knocked the gun out of

the front of his pants. He bent down, picked the gun up, and then "snapped," shooting

Krajnak in the head. He "freaked out" when he saw blood everywhere and realized he

had killed her. He did not call 911 because he thought she was dead. He went back to

his truck, but remembered he had handled Krajnak's electronic tablet earlier that night.

He drove his truck and parked near her body. He rolled her onto her back, took her tablet

from her hand, wiped it clean of fingerprints, and then fled. He drove to his home,

packed up everything of value, including his dog, guns, ammunition, money, and a tent.

He drove north without much of a plan and ultimately decided to go to his family's home

in Oregon. Although he had suicidal thoughts, he decided not to kill himself because of

his dog. The day after arriving in Oregon, he tossed his gun into the Willamette River.

His parents took him to the V.A. hospital in Portland and checked him into the mental

health unit.



                                             7
       Tschida denied he went to Krajnak's apartment with the intent to kill her. He

snapped because of her statements about only wanting him to buy her drinks and because

she had no one else to hang out with.

       The jury found Tschida guilty of first degree murder and found true the related

allegations. The trial court sentenced him to life in prison without the possibility of

parole, plus 25 years to life. Tschida timely filed a notice of appeal.

                                        DISCUSSION

                                              I

              Instruction with CALCRIM No. 625 on Voluntary Intoxication

       Tschida contends the trial court erred by instructing with CALCRIM No. 625 on

voluntary intoxication without modifying it to address the lying in wait allegations.

                                             A

       At trial, the prosecution had two theories for Tschida's commission of first degree

murder, namely that (1) the murder was willful, deliberate, and premeditated, and (2) the

murder was committed while lying in wait or immediately thereafter. Lying in wait was

also alleged as a special circumstance of the murder.

       During trial, the trial court discussed with counsel its proposed jury instructions,

indicating it would give the instructions as presented in the packet it gave counsel unless

counsel objected or expressed a need to discuss an instruction. The prosecutor stated he

had included CALCRIM No. 625 to instruct on intoxication in homicide cases. Tschida's

counsel stated an instruction on voluntary intoxication, either CALCRIM No. 625 or

No. 3426, should be given, explaining the latter instruction was simpler. He argued

                                              8
CALCRIM No. 3426 dealt with the issue of specific intent, which was involved in almost

all of the charges against Tschida, including the lying in wait allegation. He argued: "I

want to make sure it's clear that it [i.e., voluntary intoxication] can be used for all of

those. [CALCRIM No.] 3426 actually has it broken down that way. It goes down and

actually goes to the charge and then it goes to specific intent." The court replied: "Well,

[CALCRIM No.] 625, however, specifically is asking for intoxication for homicide

cases." Tschida's counsel then stated: "That's fine. We will stick with that." (Italics

added.)

       The trial court instructed the jury on the prosecution's two theories of first degree

murder and instructed on the lying in wait theory, stating:

           "The defendant is guilty of first degree murder if the People have
           proved that the defendant murdered while lying in wait or
           immediately thereafter. The defendant murdered by lying in wait if:
           [¶] 1. He concealed his purpose from the person killed; [¶] 2. He
           waited and watched for an opportunity to act; [¶] and [¶] 3. Then,
           from a position of advantage, he intended to and did make a surprise
           attack on the person killed.

           "Lying in wait does not need to continue for any particular period of
           time, but its duration must be substantial enough to show a state of
           mind equivalent to deliberation and premeditation.

           "A person can conceal his purpose even if the person killed is aware
           of the person's physical presence. [¶] The concealment can be
           accomplished by ambush or some other secret plan."

The court then instructed with CALCRIM No. 625 on voluntary intoxication, stating:

           "You may consider evidence, if any, of voluntary intoxication only
           in a limited way. You may consider that evidence only in deciding
           whether the defendant acted with an intent to kill, or the defendant
           acted with deliberation and premeditation.


                                               9
           "A person is voluntarily intoxicated if he becomes intoxicated by
           willingly using any intoxicating drug, drink, or other substance
           knowing that it can produce an intoxicating effect, or willingly
           assuming the risk of that effect.

           "You may not consider evidence of voluntary intoxication for any
           other purpose."4

The court also instructed with CALCRIM No. 728 on the special circumstance of murder

committed while lying in wait.

       In closing argument, Tschida's counsel stated the jurors had been instructed on

voluntary intoxication, which they could consider for a limited purpose. Because there

was evidence Tschida drank a lot the night of the incident and was very intoxicated, his

counsel argued the jury could consider his intoxication on the issue of whether he had the

intent to kill or acted with deliberation or premeditation. He also argued voluntary



4         In comparison, CALCRIM No. 3426, which was not given by the court, states:
"You may consider evidence, if any, of the defendant's voluntary intoxication only in a
limited way. You may consider that evidence only in deciding whether the defendant
acted [or failed to do an act] with . [¶] A person is voluntarily intoxicated if he or
she becomes intoxicated by willingly using any intoxicating drug, drink, or other
substance knowing that it could produce an intoxicating effect, or willingly assuming the
risk of that effect. [¶] In connection with the charge of  the People have the burden of proving beyond a
reasonable doubt that the defendant acted [or failed to act] with . If the People have not met this burden, you must find
the defendant not guilty of . [¶]  [¶] You may not consider evidence of voluntary intoxication for
any other purpose. [Voluntary intoxication is not a defense to .]"

                                              10
intoxication also affected the issue of lying in wait, which requires a state of mind

equivalent to deliberation and premeditation.

                                               B

       "[T]he trial court normally must, even in the absence of a request, instruct on

general principles of law that are closely and openly connected to the facts and that are

necessary for the jury's understanding of the case." (People v. Carter (2003) 30 Cal.4th

1166, 1219.) A court has a duty to instruct on a defendant's theory of defense if there is

substantial evidence to support that defense. (People v. San Nicolas (2004) 34 Cal.4th

614, 669 (San Nicolas).) However, voluntary intoxication is not a defense. (Ibid.)

Rather, a defense theory of voluntary intoxication is "an attempt to raise a reasonable

doubt as to a specific element of the crime and [does] not trigger a judge's sua sponte

duty to instruct." (Id. at p. 670.) Evidence of intoxication is "relevant only to the extent

that it bears on the question of whether the defendant actually had the requisite specific

mental state." (People v. Saille (1991) 54 Cal.3d 1103, 1119.) Accordingly, "the burden

falls on the defendant to request a 'pinpoint' instruction [on voluntary intoxication]."

(San Nicolas, at p. 669.) "[A]n instruction on voluntary intoxication, explaining how

evidence of a defendant's voluntary intoxication affects the determination whether

defendant had the mental states required for the offenses charged, is a form of pinpoint

instruction that the trial court is not required to give in the absence of a request." (People

v. Bolden (2002) 29 Cal.4th 515, 559.) "[S]uch a pinpoint instruction does not involve a

'general principle of law' as that term is used in the cases that have imposed a sua sponte

duty of instruction on the trial court." (Saille, at p. 1120.)

                                               11
                                              C

       The People assert, and we agree, that Tschida forfeited or waived any instructional

error by the trial court because he did not object to CALCRIM No. 625 or request

modification of CALCRIM No. 625 to address the lying in wait theories of first degree

murder and the special circumstance allegation. (Cf. San Nicolas, supra, 34 Cal.4th at

p. 669 [defendant forfeited any instructional error by not objecting below and instead

approving modified instruction]; People v. Lee (2011) 51 Cal.4th 620, 638 [failure to

request clarification of an otherwise correct instruction forfeits claim of error].) As

discussed above, when the trial court discussed its proposed jury instructions with

counsel, Tschida's counsel stated an instruction on voluntary intoxication, either

CALCRIM No. 625 or No. 3426, should be given and asserted CALCRIM No. 3426 was

simpler. He argued CALCRIM No. 3426 dealt with the issue of specific intent, which

was involved in almost all of the charges against Tschida, including the lying in wait

allegation. He argued: "I want to make sure it's clear that it [i.e., the voluntary

intoxication instruction] can be used for all of those. [CALCRIM No.] 3426 actually has

it broken down that way. It goes down and actually goes to the charge and then it goes to

specific intent." The court replied: "Well, [CALCRIM No.] 625, however, specifically is

asking for intoxication for homicide cases." Tschida's counsel then stated: "That's fine.

We will stick with that." (Italics added.)

       Based on the record, it is clear Tschida's counsel did not object to CALCRIM

No. 625 or request its modification or replacement with CALCRIM No. 3426 and instead

expressly agreed with the court's proposed use of CALCRIM No. 625 to address the issue

                                              12
of voluntary intoxication. By stating, "[t]hat's fine," his counsel expressly agreed with

the court's proposed use of CALCRIM No. 625. By further stating, "[w]e will stick with

that," his counsel also implicitly agreed with the form of CALCRIM No. 625 proposed

by the court without any modification. Therefore, Tschida forfeited or waived any error

by the court in instructing with CALCRIM No. 625 on voluntary intoxication. (Cf. San

Nicolas, supra, 34 Cal.4th at p. 669; People v. Lee, supra, 51 Cal.4th at p. 638.)

       Contrary to Tschida's assertion, his counsel's initial suggestion that CALCRIM

No. 3426 may be the simpler instruction did not constitute an objection to the court's

proposed use of CALCRIM No. 625. Likewise, to the extent his counsel argued the

instruction on voluntary intoxication, whether with CALCRIM No. 625 or 3426, should

apply to both specific intent and the lying in wait allegation, he forfeited or waived any

objection to the form of CALCRIM No. 625, as proposed and given by the court, which

did not include any reference to lying in wait. Because voluntary intoxication is not a

defense, an instruction on voluntary intoxication is a pinpoint instruction that must be

requested by the defendant. (People v. Bolden, supra, 29 Cal.4th at p. 559.) Therefore,

Tschida had the obligation to request a specific instruction on voluntary intoxication.

(Cf. People v. Shoals (1992) 8 Cal.App.4th 475, 490 [when court generally instructs on a

point, defendant must request a more specific instruction or be deemed to have waived

any error]; People v. Beeler (1995) 9 Cal.4th 953, 983 ["In the absence of a request, . . . a

trial court is under no obligation to amplify or explain an instruction."].) Furthermore,

because he did not request clarification of the court's proposed form of CALCRIM

No. 625 to include its application to lying in wait, he is deemed to have forfeited or

                                             13
waived any error in that instruction as given by the court. (People v. Loza (2012) 207

Cal.App.4th 332, 349-350.)

        Furthermore, contrary to Tschida's assertion, CALCRIM No. 625, as given by the

court, was a correct statement of law, indicating the jury could consider evidence of his

voluntary intoxication in determining whether he acted with the intent to kill or with

deliberation and premeditation. The absence of language indicating evidence of

voluntary intoxication could also apply to the jury's consideration of the lying in wait

allegations did not make CALCRIM No. 625, as given by the court, either an incomplete

or incorrect statement of the law. Although Tschida argues CALCRIM No. 625, as given

by the court, erroneously precluded the jury from considering evidence of voluntary

intoxication on any issue other than specific intent or deliberation and premeditation

(e.g., jury could not consider evidence of voluntary intoxication on issue of lying in wait),

he forfeited or waived any such error by not objecting to the court's form of CALCRIM

No. 625 and/or not requesting an appropriate modification to that pinpoint instruction to

include its application to the lying in wait allegations. (People v. Beeler, at p. 983;

People v. Loza, at pp. 349-350.) Likewise, Tschida forfeited or waived any constitutional

due process claim based on the court's instruction with CALCRIM No. 625 by his failure

to object to that instruction on that ground. (In re Sheena K. (2007) 40 Cal.4th 875, 880-

881.)

                                              D

        Assuming arguendo Tschida did not forfeit or waive the trial court's purported

error by instructing with CALCRIM No. 625, we nevertheless conclude that purported

                                             14
instructional error was harmless. In determining whether an erroneous instruction on

voluntary intoxication had a prejudicial effect, we apply the harmless error standard of

People v. Watson (1956) 46 Cal.2d 818, 836 (Watson), and reverse the judgment only if

the defendant shows it is reasonably probable he or she would have obtained a more

favorable verdict absent the error based on the entire cause, including the evidence.5

(People v. Mendoza (1998) 18 Cal.4th 1114, 1134-1135; People v. Moye (2009) 47

Cal.4th 537, 541; People v. Breverman (1998) 19 Cal.4th 142, 178; People v. Thomas

(2007) 146 Cal.App.4th 1278, 1289-1290.)

       Based on our review of the evidence, we conclude it is not reasonably probable

Tschida would have obtained a more favorable verdict had the trial court instructed that

its instruction on voluntary intoxication also applied to the jury's consideration of the

lying in wait allegations. Although there was some evidence on which the jury could

have inferred Tschida was somewhat inebriated (e.g., he had five or six alcoholic drinks),

the evidence of his actions before, during, and after his shooting of Krajnak provided

strong, and even overwhelming, evidence that he was not so intoxicated that he did not

lie in wait before shooting her. Assuming he realized he was too intoxicated to drive


5      To the extent Tschida asserts the judgment must be reversed unless the People
show the error is harmless beyond a reasonable doubt under Chapman v. California
(1967) 386 U.S. 18, 24, he does not cite any apposite case holding that standard applies,
and does not otherwise persuade us that standard for prejudice for federal constitutional
error should apply. Furthermore, Tschida does not persuade us that the trial court's
purported instructional error resulted in a violation of his federal constitutional right to
due process, including a meaningful opportunity to present a complete defense.
(California v. Trombetta (1984) 467 U.S. 479, 485 [14th Amend. requires that criminal
defendants be given a meaningful opportunity to present a complete defense].)

                                             15
home after leaving the bar that night, Tschida successfully drove his truck to the parking

lot near Krajnak's apartment and waited in the dark until she left Dirk's. Tschida's

memory of the incident, as shown by his testimony at trial, was quite specific. He

testified he removed his hands from his sweatshirt's pockets, causing his handgun to be

dislodged from his waistband and drop to the ground. He recalled Krajnak's statements

to him that made him "snap" when he picked up his gun and shot her in the head.

Importantly, after getting into his truck to leave, Tschida had the presence of mind to

remember he had handled Krajnak's electronic tablet that night and returned to her

critically injured body. He wiped her tablet clean of fingerprints, including his own, that

could inculpate him in the shooting. He then drove home, packed all of his valuable

property, including his dog and guns, into his truck, and starting driving north. He

successfully drove virtually nonstop for about 18 hours and arrived at his family's home

in Oregon over 1,000 miles away. He also had the presence of mind to disable his cell

phone to prevent police from tracking him.

       Based on that evidence, we conclude it is not reasonably probable the jury would

have found Tschida was so intoxicated that, had it been instructed it could consider

voluntary intoxication on the issue of lying in wait, it would have found he did not

conceal his purpose from Krajnak, did not wait and watch for an opportunity to act,

and/or did not, from a position of advantage, intend to and did make a surprise attack on

her. On the contrary, the evidence of Tschida's actions was overwhelming that he was

not so intoxicated that he did not lie in wait for Krajnak. Even had the court instructed



                                             16
that voluntary intoxication could be considered in determining the lying in wait

allegations, it is reasonably probable he would not have obtained a better result.

       Furthermore, because we conclude that purported error was harmless, it

necessarily could not have affected Tschida's substantial rights under section 1259.6

Therefore, contrary to his assertion, he cannot raise that issue on appeal despite his failure

to object below to CALCRIM No. 625 or request its modification. (People v. Franco

(2009) 180 Cal.App.4th 713, 720; People v. Ramos (2008) 163 Cal.App.4th 1082, 1087.)

                                              E

       Tschida asserts that if he forfeited or waived the trial court's purported error by

instructing with CALCRIM No. 625 on voluntary intoxication without modifying that

instruction to apply to the lying in wait allegations, he was denied his constitutional right

to effective assistance of counsel. He argues his counsel performed deficiently by not

objecting to the court's instruction with CALCRIM No. 625 and not requesting

modification or clarification of that instruction so that it would apply to the lying in wait

allegations, and his counsel's deficient performance was prejudicial.

       A criminal defendant is constitutionally entitled to effective assistance of counsel.

(U.S. Const., 6th Amend.; Cal. Const., art. I, § 15; Strickland v. Washington (1984) 466

U.S. 668, 684-685 (Strickland); People v. Pope (1979) 23 Cal.3d 412, 422 (Pope).) To

show denial of the right to counsel, a defendant must show: (1) his or her counsel's


6       Section 1259 provides: "The appellate court may also review any instructions
given, refused or modified, even though no objection was made thereto in the lower
court, if the substantial rights of the defendant were affected thereby."

                                              17
performance was below an objective standard of reasonableness under prevailing

professional norms; and (2) the deficient performance prejudiced the defendant.

(Strickland, at pp. 687, 691-692; People v. Ledesma (1987) 43 Cal.3d 171, 216-217

(Ledesma); Pope, at p. 425.) To show prejudice, a defendant must show there is a

reasonable probability that he or she would have received a more favorable result had his

or her counsel's performance not been deficient. (Strickland, at pp. 693-694; Ledesma, at

pp. 217-218.) "When a defendant challenges a conviction, the question is whether there

is a reasonable probability that, absent the [trial counsel's] errors, the factfinder would

have had a reasonable doubt respecting guilt." (Strickland, at p. 695.) "A reasonable

probability is a probability sufficient to undermine confidence in the outcome." (People

v. Williams (1997) 16 Cal.4th 153, 215.) It is the defendant's burden on appeal to show

that he or she was denied effective assistance of counsel and is entitled to relief.

(Ledesma, at p. 218.)

       "In evaluating a defendant's claim of deficient performance by counsel, there is a

'strong presumption that counsel's conduct falls within the wide range of reasonable

professional assistance' [citations], and we accord great deference to counsel's tactical

decisions. [Citation.] . . . Accordingly, a reviewing court will reverse a conviction on the

ground of inadequate counsel 'only if the record on appeal affirmatively discloses that

counsel had no rational tactical purpose for his act or omission.' " (People v. Frye (1998)

18 Cal.4th 894, 979-980.)

       However, a court need not address the issue of whether a defendant's counsel

performed deficiently before it addresses the issue of whether the defendant was

                                              18
prejudiced by that purported deficient performance. "If it is easier to dispose of an

ineffectiveness claim on the ground of a lack of sufficient prejudice, which we expect

will often be so, that course should be followed." (Strickland, supra, 466 U.S. at p. 697;

see In re Alvernaz (1992) 2 Cal.4th 924, 945.)

       Assuming arguendo Tschida's counsel performed deficiently as Tschida asserts,

we nevertheless conclude he has not carried his burden on appeal to show that deficient

performance prejudiced his case. (Strickland, supra, 466 U.S. at pp. 687, 691-692, 697;

Ledesma, supra, 43 Cal.3d at pp. 216-217; Pope, supra, 23 Cal.3d at p. 425.) Based on

our review of the evidence as discussed in section I(D) above, which discussion we

incorporate herein, we conclude it is not reasonably probable Tschida would have

obtained a more favorable verdict had his counsel not performed deficiently as Tschida

asserts by not objecting to the trial court's instruction with CALCRIM No. 625 and/or not

requesting modification of that instruction to apply to the lying in wait allegations.

Alternatively stated, our confidence in the outcome of Tschida's trial is not undermined

by the purported deficient performance of his counsel. Because Tschida was not

prejudiced by his counsel's purported deficient performance, he was not denied his

constitutional right to effective assistance of counsel. (Strickland, supra, 466 U.S. at

pp. 687, 691-692, 697; Ledesma, supra, 43 Cal.3d at pp. 216-217; Pope, supra, 23 Cal.3d

at p. 425.)




                                             19
                                              II

                          Admission of Bad Character Evidence

       Tschida contends the trial court erred by admitting evidence of his bad character in

violation of Evidence Code section 1101, subdivision (a). He argues the court wrongly

admitted evidence that (1) he possessed firearms and ammunition other than that used to

kill Krajnak, did not have a concealed weapon permit, and used a handgun that did not

have an external safety; (2) he received a less than honorable discharge from the Navy;

and (3) he used marijuana. However, he concedes his counsel objected only to admission

of evidence of his marijuana use.

                                             A

       "Ordinarily a court cannot commit error in the admission of evidence unless it is

called upon to rule on an objection by a party." (People v. Viray (2005) 134 Cal.App.4th

1186, 1208.) "As a general rule a party objecting to evidence must make a timely and

specific objection in the trial court." (People v. Davis (2008) 168 Cal.App.4th 617, 627.)

This principle of law is codified in Evidence Code section 353, which states: "A verdict

or finding shall not be set aside, nor shall the judgment or decision based thereon be

reversed, by reason of the erroneous admission of evidence unless: [¶] (a) There appears

of record an objection to or a motion to exclude or to strike the evidence that was timely

made and so stated as to make clear the specific ground of the objection or motion; and

[¶] (b) The court which passes upon the effect of the error or errors is of the opinion that

the admitted evidence should have been excluded on the ground stated and that the error

or errors complained of resulted in a miscarriage of justice."

                                             20
       "In the absence of a timely and specific objection on the ground sought to be urged

on appeal, the trial court's rulings on admissibility of evidence will not be reviewed [on

appeal]." (People v. Clark (1992) 3 Cal.4th 41, 125-126.) Accordingly, "the failure to

raise a timely objection forfeits the claim for appeal [citations] . . . ." (People v. Booker

(2011) 51 Cal.4th 141, 170.) The failure to object on grounds of Evidence Code section

1101, subdivision (a) (i.e., bad character evidence) or Evidence Code section 352 (e.g.,

unduly prejudicial evidence) forfeits those claims on appeal. (People v. Medina (1995)

11 Cal.4th 694, 729 [Evid. Code, § 1101, subd. (a) grounds]; People v. Gurule (2002) 28

Cal.4th 557, 626 [Evid. Code, § 352 grounds].)

       Because Tschida, as he concedes, did not timely object to admission of evidence

regarding his possession of firearms and ammunition other than that used to kill Krajnak,

lack of a concealed weapons permit, use of a handgun that did not have an external

safety, and less than honorable discharge from the Navy, we conclude he forfeited or

waived any error by the trial court in admitting that evidence, whether on Evidence Code

section 1101, subdivision (a), grounds or other grounds, and cannot now raise it on

appeal. (People v. Clark, supra, 3 Cal.4th at pp. 125-126; People v. Booker, supra, 51

Cal.4th at p. 170; People v. Medina, supra, 11 Cal.4th at p. 729.)

                                              B

       By objecting to admission of evidence of his marijuana use, Tschida preserved for

appeal his claim of erroneous admission of that evidence, but we nevertheless conclude

the trial court did not abuse its discretion to the extent it admitted that evidence. On

cross-examination, the prosecutor asked Tschida whether it was correct he received a less

                                              21
than honorable discharge from the Navy "because of your marijuana use while you were

employed by the U.S. Navy as a helicopter mechanic." Tschida's counsel objected and

the court instructed the prosecutor to "move on to a different topic." Tschida later

confirmed that on January 2 or 3, 2013, a Navy form showed his discharge was less than

honorable. The prosecutor asked him whether that was "for drug use." Tschida's counsel

objected and the court sustained his objection, instructing him to move to a new topic.

The prosecutor later asked Tschida whether he continued his marijuana use after he left

the Navy and worked for a private company repairing Navy helicopters. Tschida

answered: "I used occasionally." The prosecutor then asked him: "Not only did you use,

but you texted about your use, is that correct?" Tschida's counsel objected and the court

sustained his objection. The prosecutor asked Tschida: "You had a bong at your house?"

His counsel objected and the court implicitly sustained that objection, instructing the

prosecutor he should ask "no further questions regarding marijuana use."

       Contrary to Tschida's assertion, we conclude the trial court properly admitted

evidence on the nature of Tschida's discharge from the Navy. Because Tschida testified

on direct examination regarding his eight years of service in the Navy, including time

served in Iraq, the prosecutor's questions on cross-examination were relevant to discredit

Tschida's apparent portrayal of himself as an upstanding citizen who served his country

in the Navy. (People v. Mayfield (1997) 14 Cal.4th 668, 755 [permissible scope of

prosecutor's cross-examination is wide].) Therefore, to the extent the trial court sustained

Tschida's objections to those questions but did not expressly strike his answers, the court

properly admitted that evidence as relevant to impeach his credibility. For the same

                                            22
reasons, the court also did not err when it sustained Tschida's objections to the

prosecutor's questions about marijuana use after Tschida was discharged from the Navy.

                                             C

       In any event, assuming arguendo the trial court erred by admitting evidence of

Tschida's marijuana use during and after his service in the Navy, we conclude those

errors were harmless under the Watson standard of prejudice. " '[A]pplication of the

ordinary rules of evidence generally does not impermissibly infringe on a capital

defendant's constitutional rights.' " (People v. Prince (2007) 40 Cal.4th 1179, 1229.)

Accordingly, when a trial court errs in its application of rules of evidence and

erroneously admits evidence, we apply the Watson standard of prejudice in determining

whether the judgment should be reversed. (People v. Mendoza (2011) 52 Cal.4th 1056,

1093.) Under that standard, we determine whether it is reasonably probable a result more

favorable to the defendant would have occurred in the absence of the error. (Watson,

supra, 46 Cal.2d at p. 836.)

       Based on our review of the evidence, we conclude it is not reasonably probable

Tschida would have obtained a more favorable verdict had the trial court excluded

evidence of his marijuana use. The primary issues at trial were whether Tschida intended

to kill Krajnak and whether he did so with deliberation and premeditation and/or by lying

in wait. The evidence supports an inference that when Tschida left Dirk's the night of the

incident he was angry at Krajnak for statements she made to him. The evidence also

supports an inference that either before or shortly after he left Dirk's he formed the plan

to retaliate against her. Tschida, with a loaded handgun in his waistband, drove his truck

                                             23
to the parking lot near Krajnak's apartment and waited there in the dark until she left

Dirk's. When Krajnak left the bar, he approached her, placed his handgun within inches

of her head, and fired the fatal shot. His actions before and during the shooting were

strong evidence of his intent to kill Krajnak with deliberation and premeditation and/or

by lying in wait. Furthermore, there was strong evidence of his consciousness of guilt.

After getting into his truck to leave, Tschida had the presence of mind to remember he

had handled Krajnak's electronic tablet that night and return to Krajnak's critically injured

body. He destroyed incriminating evidence by wiping her tablet clean of fingerprints that

could inculpate him in the shooting. He then fled and drove home, packed all of his

valuable property, including his dog and guns, into his truck and started driving north.

He drove virtually nonstop for about 18 hours and arrived at his family's home in Oregon

over 1,000 miles away. He also disabled his cell phone to prevent police from tracking

him. The following day, he disposed of the handgun he used to shoot Krajnak, tossing it

into the Willamette River.

       Based on that evidence, we conclude it is not reasonably probable the jury would

have found Tschida not guilty of first degree murder or not found true the related

allegations (i.e., lying in wait special circumstance and personal discharge of firearm

causing death allegations) had the trial court not admitted evidence of Tschida's

marijuana use. That evidence was not so inflammatory or otherwise prejudicial that it

could have caused the jury to convict him of first degree murder, or find the allegations

true, based on the marijuana use evidence rather than the overwhelming evidence of his

guilt of that offense and the truth of the related allegations. Any error by the trial court in

                                              24
admitting the evidence of Tschida's marijuana use did not cause a miscarriage of justice

and was harmless error. (Watson, supra, 46 Cal.2d at p. 836; People v. Mendoza, supra,

52 Cal.4th at p. 1093.)

                                              D

       Tschida asserts he was denied his constitutional right to effective assistance of

counsel when his counsel did not object to admission of evidence that he possessed

firearms and ammunition other than that used to kill Krajnak, did not have a concealed

weapons permit, used a handgun that did not have an external safety, and received a less

than honorable discharge from the Navy. He also asserts his counsel performed

deficiently by not requesting that evidence of his marijuana use be stricken after the trial

court sustained his objections to the prosecutor's questions on that issue.

       As discussed in part I(E) above, to show denial of the right to counsel, a defendant

must show: (1) his or her counsel's performance was below an objective standard of

reasonableness under prevailing professional norms; and (2) the deficient performance

prejudiced the defendant. (Strickland, supra, 466 U.S. at pp. 687, 691-692; Ledesma,

supra, 43 Cal.3d at pp. 216-217; Pope, supra, 23 Cal.3d at p. 425.) To show prejudice, a

defendant must show there is a reasonable probability that he or she would have received

a more favorable result had his or her counsel's performance not been deficient.

(Strickland, at pp. 693-694; Ledesma, at pp. 217-218.) "When a defendant challenges a

conviction, the question is whether there is a reasonable probability that, absent the [trial

counsel's] errors, the factfinder would have had a reasonable doubt respecting guilt."

(Strickland, at p. 695.) "A reasonable probability is a probability sufficient to undermine

                                             25
confidence in the outcome." (People v. Williams, supra, 16 Cal.4th at p. 215.) It is the

defendant's burden on appeal to show that he or she was denied effective assistance of

counsel and is entitled to relief. (Ledesma, at p. 218.)

       Tschida has not carried his burden on appeal to show it is reasonably probable he

would have obtained a more favorable result had his counsel objected to the prosecutor's

questions on the issues described above and/or requested that his answers to those

questions be stricken from the record. First, he does not show the trial court would have

sustained his counsel's objections and excluded that evidence had those objections been

made. Rather, it appears most, if not all, of that evidence was relevant to Tschida's

commission of murder and/or to impeach the credibility of his trial testimony. The

evidence of Tschida's possession of firearms and ammunition other than that used to kill

Krajnak was relevant to the issues of his intent to kill Krajnak, his deliberation and

premeditation in doing so, and his lying in wait for her, and therefore was not

inadmissible under Evidence Code section 1101, subdivision (a), as bad character

evidence. (Cf. People v. Smith (2003) 30 Cal.4th 581, 613-614 [evidence of defendant's

possession of gun and ammunition other than that used to commit the crime was

admissible to show defendant's state of mind]; People v. Jablonski (2006) 37 Cal.4th 774,

821-822; People v. Young (2005) 34 Cal.4th 1149, 1183.) Likewise, evidence of his

possession of a handgun without an external safety and his lack of a concealed weapon

permit was also relevant to the issues of his intent to kill, deliberation and premeditation,

and lying in wait. For example, a person with a loaded gun without an external safety

presumably can more easily and quickly fire the gun and take and shoot a victim (e.g.,

                                             26
Krajnak) by surprise after lying in wait. Similarly, it can reasonably be inferred that a

person who carries a handgun in his or her waistband without a concealed weapon permit

does that so he or she can more easily take and shoot a victim (e.g., Krajnak) by surprise

after lying in wait and not as merely a general practice of carrying a handgun. The

evidence of Tschida's less than honorable discharge from the Navy was relevant to

impeach his credibility and therefore also was not inadmissible under Evidence Code

section 1101, subdivision (a), as bad character evidence.

       Second, even if some or all of the above evidence would have been excluded had

his counsel made timely objections, we nevertheless conclude Tschida has not carried his

burden on appeal to show it is reasonably probable he would have obtained a more

favorable verdict had that evidence been excluded. As discussed above, the evidence

showing Tschida's guilt of first degree murder and the truth of the related allegations was

overwhelming. We refer to our discussion of the evidence set forth in part II(C) above,

which we incorporate herein, rather than restate the evidence. Tschida's actions before,

during, and after the shooting were strong evidence of this intent to kill Krajnak with

deliberation and premeditation and/or by lying in wait. Based on that strong evidence,

we conclude it is not reasonably probable the jury would have found Tschida not guilty

of first degree murder or not found true the related allegations (i.e., lying in wait special

circumstance and personal discharge of firearm causing death allegations) had his

counsel objected to, and the trial court excluded, the purported "bad character" evidence.

That evidence was not so inflammatory or otherwise prejudicial that it could have caused

the jury to convict him of first degree murder, or find the allegations true, based on

                                              27
Tschida's bad character rather than the overwhelming evidence of his guilt of that offense

and the truth of the related allegations. Any deficient performance by Tschida's counsel

in not objecting to the purported evidence of Tschida's bad character was not prejudicial.

Because Tschida has not shown his counsel's purported deficient performance was

prejudicial, we need not address the issue of whether his counsel performed deficiently;

we conclude he was not denied his constitutional right to effective assistance of counsel.

(Strickland, supra, 466 U.S. at pp. 687, 691-692; Ledesma, supra, 43 Cal.3d at pp. 216-

217; Pope, supra, 23 Cal.3d at p. 425.)

                                            III

                                   Prosecutorial Error

       Tschida contends the prosecutor committed prejudicial error or misconduct in

cross-examining him and misstating the law in closing argument.

                                            A

       In cross-examining Tschida, the prosecutor asked him whether he received a less

than honorable discharge from the Navy as a helicopter mechanic because of his

marijuana use and whether he continued to use marijuana after his discharge while he

was a civilian helicopter mechanic. Although the court sustained his counsel's objections

to questions about marijuana use, the prosecutor later asked Tschida about the bong

found in his house.




                                            28
       Also, during cross-examination, the prosecutor asked Tschida various questions

that he now contends were argumentative, abusive, or repetitive.7 For example, after

asking Tschida three times whether he pulled the gun's trigger, the prosecutor asked him

that question a fourth time. The trial court intervened, stating "he answered the

question." The prosecutor also asked him: "She was [lying] on the street gurgling when

you wiped the prints off, correct?" Tschida answered: "I don't remember whether she

was breathing or not. I was in a panic. I do remember her [lying] there and a lot of

blood." The prosecutor then asked: "And that's when you dialed 9-1-1?" Tschida

answered: "No, sir. I presumed her dead. . . ." The prosecutor stated: "She lived for 10

more minutes, Mr. Tschida." The trial court sustained the objection of Tschida's counsel

on grounds of an argumentative question.

       The prosecutor also asked Tschida questions he now asserts were not founded in

the evidence, such as whether he had known Krajnak for 36 days, and later arguing in

closing he bought guns 37 days before he killed her and had bought a gun for execution.

The prosecutor also asked Tschida whether he could drive to his house from the location

of Dirk's in three minutes. Tschida answered: "I don't know that." The prosecutor asked

him: "Isn't it true, sir, you did not have a firearm upon your person, that you actually

drove home to get the gun out of your house?" Tschida answered: "No, sir." Tschida




7     For purposes of our opinion, we need not, and do not, discuss the details of each of
the many instances of purported prosecutorial error cited by Tschida because there is a
common theme among those alleged instances.

                                             29
now asserts the prosecutor had no evidentiary basis on which to ask the question

regarding the time it took to drive from Dirk's to his house.

       In closing, the prosecutor referred to instructions he stated were given by the trial

court, including CALCRIM No. 361 regarding the failure to explain or deny adverse

evidence, and he read the first sentence of that instruction. However, the court had not

given that instruction and the prosecutor did not read the entire CALCRIM No. 361

instruction.8 In so doing, Tschida asserts the prosecutor misstated the law.

                                             B

       "A prosecutor's conduct violates the Fourteenth Amendment to the federal

Constitution when it infects the trial with such unfairness as to make the conviction a

denial of due process. Conduct by a prosecutor that does not render a criminal trial

fundamentally unfair is prosecutorial misconduct under state law only if it involves the

use of deceptive or reprehensible methods to attempt to persuade either the trial court or

the jury." (People v. Morales (2001) 25 Cal.4th 34, 44.) To preserve a claim of

prosecutorial misconduct or error, a defendant must timely object and request a curative

admonition unless an admonition would not have cured the harm caused by the




8       CALCRIM No. 361 states: "If the defendant failed in (his/her) testimony to
explain or deny evidence against (him/her), and if (he/she) could reasonably be expected
to have done so based on what (he/she) knew, you may consider (his/her) failure to
explain or deny in evaluating that evidence. Any such failure is not enough by itself to
prove guilt. The People must still prove the defendant guilty beyond a reasonable doubt.
[¶] If the defendant failed to explain or deny, it is up to you to decide the meaning and
importance of that failure."

                                             30
misconduct or error. (People v. Hinton (2006) 37 Cal.4th 839, 863; People v. Earp

(1999) 20 Cal.4th 826, 858.)

       Absent a fundamentally unfair trial under the federal Constitution, prosecutorial

misconduct or error does not require reversal of the judgment unless it was prejudicial

under state law, i.e., it is reasonably probable the defendant would have obtained a more

favorable verdict absent the misconduct or error. (People v. Bell (1989) 49 Cal.3d 502,

534, 542 (Bell); People v. Castillo (2008) 168 Cal.App.4th 364, 386 (Castillo); People v.

Crew (2003) 31 Cal.4th 822, 839.) If the prosecutorial misconduct or error renders the

defendant's trial fundamentally unfair under the federal Constitution, reversal of the

judgment is required unless the misconduct or error is harmless beyond a reasonable

doubt. (Castillo, at pp. 386-387, fn. 9; People v. Bordelon (2008) 162 Cal.App.4th 1311,

1323-1324 (Bordelon).)

       A prosecutor's cross-examination of a defendant may be vigorous and the

permissible scope of that questioning is wide. (People v. Mayfield, supra, 14 Cal.4th at

p. 755; People v. Cooper (1991) 53 Cal.3d 771, 822.) However, "[i]t is misconduct [i.e.,

error] for a prosecutor to ask a witness a question that implies a fact harmful to a

defendant unless the prosecutor has reasonable grounds to anticipate an answer

confirming the implied fact or is prepared to prove the fact by other means. [Citation.]

But if the defense does not object, and the prosecutor is not asked to justify the question,

a reviewing court is rarely able to determine whether this form of misconduct [i.e., error]

has occurred. [Citation.] Therefore, a claim of misconduct [i.e., error] on this basis is



                                             31
waived absent a timely and specific objection during the trial." (People v. Price (1991) 1

Cal.4th 324, 481.)

       Although a prosecutor is given wide latitude in vigorously arguing the People's

case, the prosecutor may not misstate the law. (Bell, supra, 49 Cal.3d at p. 538; People v.

Bandhauer (1967) 66 Cal.2d 524, 529.) The prosecutor "has the right to fully state his

views as to what the evidence shows and to urge whatever conclusions he deems proper.

Opposing counsel may not complain on appeal if the reasoning is faulty or the

conclusions are illogical because these are matters for the jury to determine." (People v.

Thomas (1992) 2 Cal.4th 489, 526.) "It has long been settled that appeals to the

sympathy or passions of the jury are inappropriate at the guilt phase of a criminal trial.

[Citations.] We recognize that the prosecutor 'may vigorously argue his case and is not

limited to "Chesterfieldian politeness" ' [citations], but the bounds of vigorous argument

do not permit appeals to sympathy or passion such as that presented here." (People v.

Fields (1983) 35 Cal.3d 329, 362-363, fn. omitted.)

       "[W]hen the claim focuses upon comments made by the prosecutor before the

jury, the question is whether there is a reasonable likelihood that the jury construed or

applied any of the complained-of remarks in an objectionable fashion." (People v.

Samayoa (1997) 15 Cal.4th 795, 841.) Even if an error could not be cured by an

admonition to the jury, reversal of a defendant's conviction is warranted only if on the

whole record the error resulted in a miscarriage of justice. (Bell, supra, 49 Cal.3d at

p. 535.)



                                             32
                                              C

       Although Tschida contends the prosecutor erred by improperly cross-examining

him and asking him questions that were argumentative, abusive, repetitive, and/or lacking

an evidentiary basis, we conclude he forfeited or waived those errors by not timely

objecting below to those purported errors on grounds of prosecutorial error and

requesting curative admonitions. (People v. Hinton, supra, 37 Cal.4th at p. 863; People

v. Earp, supra, 20 Cal.4th at p. 858.) Because the record shows Tschida did not object to

the challenged cross-examination questions and closing arguments by the prosecutor, he

cannot raise on appeal the issue of prosecutorial error. (Hinton, at p. 863; Earp, at

p. 858.)

                                              D

       However, to the extent Tschida did not forfeit or waive any prosecutorial error

and/or argues the jury instructions were incorrect and arguably affected his substantial

rights as a result of the prosecutor's challenged arguments (§ 1259; People v. Felix (2008)

160 Cal.App.4th 849, 857 [defendant need not object to preserve claim of instructional

error if it affects his or her substantial rights]), we nevertheless conclude those

prosecutorial and instructional errors did not prejudice him and do not require reversal of

the judgment. Alternatively stated, assuming arguendo the prosecutor improperly

questioned Tschida on cross-examination and/or misstated the law by reading a portion of

CALCRIM No. 361, those errors were harmless under either the state or federal standard

for prejudicial error.



                                              33
       First, we conclude beyond a reasonable doubt the prosecutor's questions in cross-

examining Tschida could not have affected the jury's findings on either his guilt or the

truth of the related allegations. As discussed above, the evidence in support of the jury's

verdict finding Tschida guilty of first degree murder and finding true the lying in wait

allegation was overwhelming. The evidence of Tschida's actions before, during, and after

the shooting provided strong evidence of his intent to kill Krajnak and deliberation and

premeditation and/or lying in wait. Because the purported prosecutorial errors on cross-

examination were harmless beyond a reasonable doubt, Tschida was not denied a

fundamentally fair trial under the federal Constitution that would require reversal of the

judgment. (Castillo, supra, 168 Cal.App.4th at pp. 386-387, fn. 9; Bordelon, supra, 162

Cal.App.4th at pp. 1323-1324.)

       Second, it is not reasonably likely the jury applied CALCRIM No. 361 in its

deliberations despite the prosecutor's erroneous reference to it. (People v. Rundle (2008)

43 Cal.4th 76, 149; People v. Ayala (2000) 24 Cal.4th 243, 289; Estelle v. McGuire

(1991) 502 U.S. 62, 72-73 & fn. 4.) In determining that reasonable likelihood, we review

the instructions as a whole and the entire record, including arguments of counsel.

(People v. Young, supra, 34 Cal.4th at p. 1202; People v. Smithey (1999) 20 Cal.4th 936,

988.) In this case, the trial court instructed the jury with CALCRIM No. 200 that it must

follow the law as the court explains it and to the extent "the attorneys' comments on the

law conflict with my instructions, you must follow my instructions." Therefore, to the

extent the prosecutor's argument misstated the law as set forth in the court's instructions

by referring to a portion of CALCRIM No. 361 (which instruction was not given by the

                                             34
court), we presume the jury followed the court's instructions, disregarded the prosecutor's

reference to CALCRIM No. 361, and did not consider CALCRIM No. 361 in its

deliberations.

       Third, even had the jury considered CALCRIM No. 361 to be part of the court's

instructions on the law as the prosecutor argued, our review of the record shows beyond a

reasonable doubt the prosecutor's misstatement of the law did not, contrary to Tschida's

assertion, contribute to the jury's verdict. The portion of CALCRIM No. 361 cited by the

prosecutor stated: "If the defendant failed in his testimony to explain evidence used

against him, when he reasonably could have been expected to do so, you may consider

his failure to explain or deny in evaluating that evidence." (Italics added.) Therefore,

that instruction would not apply at all if, as Tschida asserts, there was no evidence that he

failed to explain evidence against him when he could reasonably be expected to do so

based on what he knew. Alternatively, had there been such evidence, the jury could then

have applied that instruction and considered Tschida's failure to explain it in considering

that evidence. Contrary to Tschida's assertion, the prosecutor's omission of the remaining

portion of CALCRIM No. 361 did not make that instruction misleading or otherwise

prejudicial.9 Therefore, regardless of whether or not there was such evidence, we

conclude the prosecutor's misstatement of the law given by the court was harmless



9       The omitted portion of CALCRIM No. 361 states: "Any such failure is not enough
by itself to prove guilt. The People must still prove the defendant guilty beyond a
reasonable doubt. [¶] If the defendant failed to explain or deny, it is up to you to decide
the meaning and importance of that failure."

                                             35
beyond a reasonable doubt and did not deny Tschida a fundamentally fair trial under the

federal Constitution that would require reversal of the judgment. (Castillo, supra, 168

Cal.App.4th at pp. 386-387, fn. 9; Bordelon, supra, 162 Cal.App.4th at pp. 1323-

1324.)10

                                             E

       Tschida alternatively argues that if he forfeited or waived the prosecutor's errors,

he was denied his constitutional right to effective assistance of counsel. However, even

had his counsel timely objected to the purported prosecutorial errors discussed above and

requested curative admonitions, we nevertheless conclude Tschida has not carried his

burden on appeal to show it is reasonably probable he would have obtained a more

favorable verdict had his counsel's objections to those purported errors been sustained

and curative admonitions been given by the court. As discussed above, the evidence

showing Tschida's guilt of first degree murder and the truth of the related allegations was

overwhelming. We rely on our discussion of the evidence set forth in part II(C) above,

which we incorporate herein, rather than restate the evidence. Tschida's actions before,

during, and after the shooting were strong evidence of this intent to kill Krajnak with

deliberation and premeditation and/or by lying in wait. Based on that strong evidence,

we conclude it is not reasonably probable the jury would have found Tschida not guilty



10     To the extent the assumed errors involved only state errors, we conclude, based on
the same reasoning discussed above, those errors were harmless because it is not
reasonably probable Tschida would have obtained a more favorable verdict had those
errors not occurred. (Watson, supra, 46 Cal.2d at p. 836.)

                                             36
of first degree murder or not found true the related allegations (i.e., lying in wait special

circumstance and personal discharge of firearm causing death allegations) had his

counsel objected to the prosecutor's purported improper cross-examination and

misstatement of the law. Those errors were not so inflammatory or otherwise prejudicial

that they could have caused the jury to convict Tschida of first degree murder, or find the

allegations true, based on those errors rather than the overwhelming evidence of his guilt

of that offense and the truth of the related allegations. Accordingly, any deficient

performance by Tschida's counsel in not objecting to the purported prosecutorial errors

was not prejudicial. Because Tschida has not shown his counsel's purported deficient

performance was prejudicial, we need not address the issue of whether his counsel

performed deficiently; we conclude he was not denied his constitutional right to effective

assistance of counsel. (Strickland, supra, 466 U.S. at pp. 687, 691-692; Ledesma, supra,

43 Cal.3d at pp. 216-217; Pope, supra, 23 Cal.3d at p. 425.)

                                              IV

                                      Marsden Hearing

       Tschida contends the trial court erred by not holding a Marsden hearing when,

shortly before the jury returned its verdict, he complained about his counsel's pretrial

preparation.

                                              A

       After the jury informed the trial court it had reached a verdict but before the jury

entered the courtroom, Tschida stated to the court: "I have an objection about my trial

because of ineffective assistance of counsel." He explained:

                                              37
           "I believe that my attorney was not ready for trial due to the fact that
           there was . . . a plea bargain on the table until Saturday before the
           trial. Jury selection started on the third. I was told Saturday that that
           was denied.

           "I believe my attorney was not ready for this trial. He did not bring
           any witnesses. He did not investigate anything. He didn't bring any
           video witnesses to show that I never went over to pick up a weapon.
           Nor did he research Mapquest. It takes five to eight minutes, not
           three minutes, to get from the bar to my house. [¶] . . . [¶]

           "There are things that were impossible that the D.A. used against
           me. I believe I was not represented fairly."

The court replied: "All right. That's part of the record." The jury then entered the

courtroom and returned its verdict.

                                               B

       Marsden held the defendant was denied his constitutional right to effective

assistance of counsel when the trial court denied his midtrial motion to substitute new

counsel without giving him an opportunity to explain his reasons for his request. (People

v. Marsden, supra, 2 Cal.3d at pp. 120, 124.) When a Marsden motion for new counsel is

made, "the inquiry is forward-looking in the sense that counsel would be substituted in

order to provide effective assistance in the future." (People v. Smith (1993) 6 Cal.4th

684, 695.) When a Marsden motion is made, substitute counsel should be appointed only

when the trial court finds, "in the exercise of its discretion, the court finds that the

defendant has shown that a failure to replace the appointed attorney would substantially

impair the right to assistance of counsel [citation], or, stated slightly differently, if the

record shows that the first appointed attorney is not providing adequate representation or



                                               38
that the defendant and the attorney have become embroiled in such an irreconcilable

conflict that ineffective representation is likely to result [citation]." (Id. at p. 696.)

       In People v. Sanchez (2011) 53 Cal.4th 80 (Sanchez), the court addressed the

circumstances under which a trial court is obligated to conduct a Marsden hearing in the

context of a criminal defendant's desire to withdraw a guilty or no contest plea. (Sanchez,

at pp. 83-84.) Sanchez held: "[A] trial court must conduct such a Marsden hearing only

when there is at least some clear indication by the defendant, either personally or through

counsel, that the defendant wants a substitute attorney." (Id. at p. 84, italics added.)

Therefore, a court is required to conduct a Marsden hearing only if a defendant makes

" 'some clear indication' " that he or she wants a substitute attorney. (Sanchez, at p. 90.)

                                                C

       Based on our review of the record, we conclude Tschida did not make any " 'clear

indication' " that he wanted a substitute attorney to represent him. (Sanchez, supra, 53

Cal.4th at pp. 90, 93.) As shown by Tschida's statements to the trial court quoted above,

he simply expressed his belief that he did not receive effective assistance of counsel

because his attorney had not adequately prepared for trial. In so doing, Tschida focused

solely on what had happened in the past and before the trial that had recently concluded.

When Tschida expressed his dissatisfaction with his counsel's pretrial preparation, the

jury was already on its way to the courtroom to return its verdict. There was nothing in

Tschida's statements to the court that indicated he believed his counsel was so ineffective

that he could not adequately represent him during the taking of the jury's verdict. Absent

" 'some clear indication' " by Tschida that he wanted substitute counsel at that stage of the

                                               39
proceedings, the court did not have any obligation to conduct a Marsden hearing.

(Sanchez, at pp. 90, 93.) Contrary to Tschida's assertion, the court properly did not hold a

Marsden hearing after he informed the court of his dissatisfaction regarding his counsel's

pretrial preparations. (Cf. People v. Richardson (2009) 171 Cal.App.4th 479, 485 [no

Marsden hearing required where defendant submitted a postverdict letter requesting a

new trial based on ineffective assistance of counsel during trial].)

       People v. Reed (2010) 183 Cal.App.4th 1137, cited by Tschida, is inapposite to

this case and does not persuade us to reach a contrary conclusion. Furthermore, Reed

was issued before the California Supreme Court's 2011 decision in Sanchez, which

disapproved the cases on which Reed relied in concluding the defendant was entitled to a

Marsden hearing. (Sanchez, supra, 53 Cal.4th at p. 90, fn. 3.) Sanchez concluded the

decisions in People v. Mejia (2008) 159 Cal.App.4th 1081 and People v. Mendez (2008)

161 Cal.App.4th 1362 "incorrectly implied that a Marsden motion can be triggered with

something less than a clear indication by a defendant, either personally or through current

counsel, that the defendant 'wants a substitute attorney.' " (Sanchez, at p. 90, fn. 3.)

Therefore, it is doubtful Reed's holding survives after Sanchez. In any event, Reed is

factually and legally inapposite to this case. Reed involved a defendant's expressed

desire to file a motion for new trial based on ineffective assistance after the defendant had

made previous unsuccessful Marsden motions for substitute counsel. (Reed, at pp. 1145-

1146.) In those circumstances, Reed concluded the defendant had made a clear indication

he wanted substitute counsel to represent him in pursuing a motion for new trial. (Ibid.)

In this case, Tschida did not make any previous Marsden motions, nor did he, or his

                                              40
counsel, express he wanted substitute counsel to represent him in pursuing a motion for

new trial based on ineffective assistance of counsel. In fact, because the jury had yet to

return its verdict, his trial had yet to be completed and a motion for new trial was

premature. Tschida's preverdict statements presumably did not indicate any desire for a

substitute attorney to represent him in moving for a new trial.

       Finally, Tschida asserts that, if he did not clearly indicate a desire for appointment

of substitute counsel, the trial court nevertheless should have a sua sponte duty, after

hearing his complaints about his counsel, to inquire whether he wanted it to determine

whether he qualified for new counsel. However, he does not cite any case persuading us

the trial court had that duty in the circumstances of this case. We conclude the court was

not required to sua sponte inquire whether Tschida wanted it to hold a Marsden hearing

to determine whether he qualified for new counsel.11 (Cf. People v. Gay (1990) 221

Cal.App.3d 1065, 1070.)

                                             V

                                   Cumulative Prejudice

       Tschida contends the cumulative prejudicial effect of the trial court's and

prosecutor's errors requires reversal of the judgment. However, based on our review of

the entire record, we conclude there is no prejudicial error, considered individually or




11     Because we conclude the trial court did not err by not holding a Marsden hearing,
we need not, and do not, address Tschida's argument that the purported error was
prejudicial.
                                             41
cumulatively, under the federal and state Constitutions. (Cf. San Nicolas, supra, 34

Cal.4th at p. 670; People v. Anderson (2001) 25 Cal.4th 543, 606.)

                                     DISPOSITION

      The judgment is affirmed.




                                                               McDONALD, Acting P. J.

WE CONCUR:


AARON, J.


IRION, J.




                                           42